UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1435



DARIN T. STEELE,

                                              Plaintiff - Appellant,

          versus


JESSE BROWN, Secretary of Veterans Affairs,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Chief
District Judge. (CA-96-728-1)


Submitted:   June 18, 1998                    Decided:   July 8, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darin T. Steele, Appellant Pro Se. Gill Paul Beck, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darin T. Steele appeals the district court’s order dismissing

his Title VII complaint as time-barred. We have reviewed the record

and the district court’s opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Steele

v. Brown, No. CA-96-728-1 (M.D.N.C. Jan. 21, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2